UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 30, 2013 (Date of earliest event reported) Data I/O Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-10394 Washington 91-0864123 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 185th Ave. N.E., Suite 101 Redmond, WA 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □
